Citation Nr: 0216748	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected low back disability, currently evaluated as 40 
percent disabling.

2.  Entitlement to an effective date earlier than May 27, 
1998 for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977.

This appeal arises from a May 2000 rating decision of the 
Boston, Massachusetts Regional Office (RO), which denied 
entitlement to a rating in excess of 40 percent for low back 
disability and established an effective date for the 
assignment of TDIU benefits from May 27, 1998.  

The case was remanded from the Board to the RO in April 2002 
to afford the veteran a Travel Board hearing.  The veteran 
testified before the undersigned member of the Board at a 
July 2002 Travel Board hearing.  At the hearing, the issue of 
entitlement to service connection for arthritis of the right 
foot was withdrawn.


FINDINGS OF FACT

1.  On May 1, 2000, the RO denied the veteran's claim of 
entitlement to a rating in excess of 40 percent for low back 
disability and established an effective date for the 
assignment of TDIU benefits from May 27, 1998.  Notice of the 
denial was mailed to the veteran on August 28, 2000.

2.  A notice of disagreement with the rating action was 
received from the veteran in January 2001.

3.  A statement of the case was mailed by the RO to the 
veteran on February 5, 2001.

4.  A substantive appeal was not received at the RO until 
September 20, 2001.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the May 2000 
RO decision which denied entitlement to a rating in excess of 
40 percent for low back disability and established an 
effective date for the assignment of TDIU benefits from May 
27, 1998.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).  



In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  Given that the notice of the May 
2000 rating denial was mailed to the veteran on August 28, 
2000, and because a statement of the case was issued on 
February 5, 2001, the veteran had until August 28, 2001, (the 
one-year period from the date of mailing of the notification 
of the determination being appealed) to file either a 
Substantive Appeal or a request for an extension of time.  

Unfortunately, the first document received was a statement 
from the veteran's representative dated on September 20, 
2001.  In addition, a VA Form 9 was received which was dated 
on October 15, 2001.  Both documents were received beyond the 
time period allowed by law, as noted above.  Following 
receipt of a January 2002 statement from the Board which 
informed the veteran that his substantive appeal may not have 
been timely received, he requested a Travel Board hearing in 
March 2002.  A transcript of a July 2002 Travel Board hearing 
is of record; however, no evidence was adduced relevant to 
the issue at bar.  

Additionally, there is no indication that the veteran timely 
sought an extension of time to file an appeal.  Accordingly, 
the veteran is statutorily barred from appealing the May 2000 
decision.  Roy, supra.  

There are instances when, because additional evidence is 
received, a supplemental statement of the case must be 
issued.  If relevant evidence is received after issuance of 
the statement of the case and within the time allowed for 
filing an appeal, then a supplemental statement of the case 
is required, and the claimant will be allowed 60 days after 
issuance of the supplemental statement of the case to perfect 
an appeal.  VAOPGCPREC 9-97 (Feb. 11, 1997).  Nevertheless, 
in the veteran's case, there does not appear to have been any 
relevant evidence received after issuance of the February 
2001 statement of the case and before August 28, 2001.  The 
Board must therefore dismiss the appeal.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this case.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, neither the veteran nor his 
representative has identified any source of relevant 
documentation that could further aid in the resolution of 
this case regarding the timeliness of a substantive appeal.  
Further evidentiary development does not seem to be possible 
with respect to the jurisdictional question before the Board 
and it thus falls to the Board to address this case, which it 
has done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998).


ORDER

The appeal is dismissed.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

